



Exhibit 10.3
SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is dated as of February
27, 2008, and is entered into by and between MAINROCK II CHANDLER, LLC, a
Delaware limited liability company (“Lessor”), and INTERNAP NETWORK SERVICES
CORPORATION, a Delaware corporation (“Lessee”).
R E C I T A L S
A.    Lessor and Lessee entered into that certain Lease Agreement dated as of
June 15, 2007, as amended by that certain First Amendment to Lease dated as of
January 15, 2008 (as amended, the “Existing Lease”) with respect to the Premises
(as defined in the First Amendment) in the building located at 2121 South Price
Road, Chandler, Arizona 85248 (the “Existing Premises”).
B.    Lessor and Lessee desire to expand the Existing Premises and to further
amend the Existing Lease as provided herein.
In consideration of the foregoing recitals, the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as
follows:
A G R E E M E N T
1.DEFINITIONS.
All capitalized term used in this Second Amendment which are not otherwise
defined herein shall have the same meanings as set forth in the Existing Lease.
Unless expressly stated otherwise herein, the term “Lease” as used herein shall
mean the Existing Lease as amended hereby.
2.    EXPANSION SPACE.
(a)    Lessee acknowledges that Lessor has completed the Lessor Work under the
Existing Lease and that Lessee is currently in possession of the Existing
Premises. Beginning on the Second Expansion Space Commencement Date (as defined
in Paragraph 3(a) below), the Existing Premises shall be expanded to include an
additional [***] square feet of area as shown further on Exhibit “A” attached
hereto (the “Second Expansion Space”). Upon the Second Expansion Space
Commencement Date and throughout the Second Expansion Space Term (defined
below), the term “Premises” as used in the Lease and herein, shall mean and
include the Existing Premises as expanded by the Second Expansion Space, unless
specifically stated otherwise. Accordingly, except as expressly stated otherwise
herein, or where the context would indicate othe1wise, all terms and conditions
applicable to the Existing Premises shall be equally applicable to the Second
Expansion Space.
(b)    The parties hereby stipulate that the area of the Second Expansion Space
is [***] square feet.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------





3.    TERM.
The term for the Second Expansion Space (“Second Expansion Space Term”) shall
commence on the later of (i) June 1, 2008 (or such earlier date as Lessee shall
request on not less than five (5) days prior written notice), and (ii) Lessor’s
delivery of the Second Expansion Space to Lessee (the “Second Expansion Space
Commencement Date”), and shall be coterminous with the Term for the Existing
Premises (i.e., it shall expire on December 31, 2014); provided, however, that
if Lessor shall fail to deliver to Lessee possession of the Second Expansion
Space by any date certain for any reason, Lessor shall not be deemed in default
hereunder and the Second Expansion Space Commencement Date shall be deemed to be
extended until the date on which Lessor shall tender to Lessee delivery of
possession of the Second Expansion Space. Section 2.2 of the Existing Lease
shall not apply to the Second Expansion Space.
4.    EXPANSION IMPROVEMENTS.
Lessor shalt deliver the Second Expansion Space to Lessee in its “AS-IS”
condition and Lessee hereby acknowledges and agrees that Lessor is not obligated
to make any improvements to the Second Expansion Space, nor to provide any
allowance therefor.
5.    RENTAL PAYMENTS; SECURITY DEPOSIT.
(a)    In addition to the Base Rent payable for the Existing Premises as set
forth in the Existing Lease, beginning on the Second Expansion Space
Commencement Date, Lessee shall also pay Base Rent for the Second Expansion
Space during the Second Expansion Space Term in the monthly amount of $[***], to
be increased annually during the initial Term by [***]% on every one year
anniversary of the Commencement Date for the Existing Premises.
(b)    Notwithstanding the foregoing, concurrently with Lessee’s execution and
delivery of this Second Amendment, Lessee shall pre-pay to Lessor the first full
month’s Base Rent owed for the Second Expansion Space which shall be applied
towards Base Rent for the first full month of the Second Expansion Space Term.
Should the Second Expansion Space Commencement Date be any day other than the
first day of a calendar month, then the Base Rent for the first partial month
shall be equitably prorated and paid at the end of such month.
(c)    Concurrently with the execution hereof; Lessee shall deposit the
additional sum of $[***] with Lessor to be held as an additional Security
Deposit pursuant to Section 8.6 of the Lease.
6.    ELECTRICITY OPERATING EXPENSES.
(a)    As of the Second Expansion Space Commencement Date, the Basic Capacity
shall be increased by [***] kW of AC electric capacity such that Lessee’s total
Basic Capacity for the Premises shall be [***] mW.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------





(b)    As of the Second Expansion Space Commencement Date, Lessee’s Pro Rata
Share shall be increased to [***]%. The Base Year for the Second Expansion Space
shall be the same as the Base Year for the Existing Premises.
7.    GOVERNING LAW.
This Second Amendment shall be construed in accordance with and governed by the
laws of the State of Arizona.
8.    ATTORNEYS’ FEES.
If either party commences an action or proceeding to enforce or interpret this
Second Amendment, the prevailing party (as determined by the trier of fact and
confirmed on appeal, if any) shall be entitled to collect its attorneys’ fees
and costs incurred in connection with such action or proceeding (including any
appeals) from the other party, and the prevailing party’s rights and the other
party’s obligations hereunder shall be severable from, and shall survive and not
merge into, any judgment.
9.    ENTIRE AGREEMENT.
This Second Amendment constitutes the entire agreement of Lessor and Lessee with
respect to the specific subject matter hereof.
10.    CORPORATE AUTHORITY.
Each of the persons executing this Second Amendment on behalf of Lessee hereby
covenants and represents and warrants that (a) Lessee is a duly authorized and
validly existing corporation, (b) Lessee has and is qualified to do business in
Arizona, (c) Lessee has full right and authority to enter into this Second
Amendment, and (d) each person executing this Second Amendment on behalf of
Lessee is authorized to do so.
11.    SUCCESSORS AND ASSIGNS.
Subject to the provisions of the Existing Lease relating to assignment,
mortgaging, pledging and subletting, the Existing Lease, as amended by this
Second Amendment, shall bind the heirs, executors, administrators, successors
and assigns of any and all of the parties hereto.
12.    CONSTRUCTION; REAFFIRMATION.
Except as expressly amended hereby, all of the te1ms and conditions of the
Existing Lease shall remain unmodified and in full force and effect. In the
event of a conflict between the te1ms of the Existing Lease and the terms of
this Second Amendment, the terms of this Second Amendment shall govern and
prevail. The Existing Lease, as amended by this Second Amendment, is hereby
reaffirmed and Lessee acknowledges that Lessor is not in default of any of its
obligations under the Lease.
[Signatures on next page]


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Lessor and Lessee have executed this Second Amendment as of
the day and year first written above.


LESSEE:


LESSOR:


INTERNAP NETWORK SERVI CES CORPORATION,
a Delaware corporation




By: /s/ Tamara Augustyn 


Printed Name: Tamara Augustyn
Title: VP, Finance




By:                


Printed Name:
Title:


MAINROCK II CHANDLER, LLC,
a Delaware limited liability company


By: MainRock II Mezz, LLC,  
a Delaware limited liability company, its sole member


By: MainRock II, LLC,
a Delaware limited liability company, its sole member


By: 365 Main-AZNA, LLC,  
a Delaware limited liability company, its Manager


   By:    /s/ Chris Dolan


   Printed Name: Chris Dolan
Title: President







[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------







EXHIBIT “A”
SECOND EXPANSION SPACE


Exhibit to be delivered not later than February 28, 2008.




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

5

